Garrison, J.
(concurring). In voting to affirm this judgment of the Supreme Court directing the plaintiffs in error to order special elections to be held to determine upon the retention or rejection of voting machines under the supplemental act of April 10th, 1908 (Pamph. L., p. 266), I wish to draw attention to the fact that the plaintiffs in error do not make the point that such supplemental act is unconstitutional as a delegation of the law-making power directly to the electors at the polls; hence the question whether such supplemental act is in contravention of the constitution in the respect pointed out in Paterson v. Society, 4 Zab. 385, and in the recent case of Attorney-General v. McGuinness in this *741court, is not passed upon or considered in affirming the present judgment upon the errors assigned.
For affirmance — The Chancellor, Garrison, Reed, Parker, Bergen, Voorhees, Minturn, Bogert, Vredenburgh, Vroom, Gray, Dill, Congdon, JJ. 13.
For reversal — None.